Title: Samuel Adams to John Adams, 2 December 1784
From: Adams, Samuel
To: Adams, John


        
          My dear Sir
          Boston 2d Decr. 1784
        
        I received several of your Letters with Pleasure, particularly that of May, which I will answer at a Time of more Leisure—
        Captn Dashwood of this Town is going to London, to sollicit Payment of the British Crown, for Goods taken from him when the Troops left the Town, not as forfeited, but under the Apprehension that they would be of Use to our Army, & with an Express Promise that they should be paid for. It appears to me to among the bona Fide Debts mention’d in the Treaty, and if there may be on the Part of the Crown itself a Failure of a Compliance with a possitive stipulated Article, it will be dificult for the Goverments in America to prevail with their Citizens to think it reasonable that they should pay the just Debts owing from them to British Subjects. Dashwood has my Promise to write to you again on the Subjects & I must fulfill it. It is with reluctance that I give you this repeated Trouble, especially as I know you must be press’d with Affairs of greater National Importance— You are best able to say whither you can afford him Aid or not. I have ventured to assure him, that if it be in your Power consistantly to interpose your Influence, you will undoubtedly be dispos’d to do it. what aggravates the Misfortune of this Citizen if he should not obtain Justice in England is that his British Crediter now demands the Payment of his Debt with Interest, & tho’ this Sum is very small in Comparison with the Value of the Goods taken from him, the Payment, as he says & I suppose truly, will compleatly ruin him.
        your affectionate
        
          S Adams
        
      